FILED
                           NOT FOR PUBLICATION                             MAY 07 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 12-30110

              Plaintiff-Appellee,               D.C. No. 4:11-CR-00175-ELJ-3

  v.

ALFONSO SANCHEZ-ELORZA,                         MEMORANDUM *

              Defendant-Appellant.




                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                       Argued and Submitted April 11, 2013
                               Seattle, Washington

Before: CALLAHAN and TASHIMA, Circuit Judges, and COLLINS, District
Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

                                         1
      This case arises from the district court’s denial of Appellant’s motion for

judgment of acquittal. On appeal, such a claim is reviewed de novo. United States

v. Ruiz, 462 F.3d 1082, 1087-88 (9th Cir. 2006). We must determine, viewing the

evidence in the light most favorable to the government, whether any rational trier of

fact could have found that the government proved each element of the charged crimes

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      The record in this case shows more than Appellant’s mere presence in the

vehicle. A reasonable juror could have determined that Appellant knew the drugs

were in the trunk, that he played a part in putting the drugs in the trunk, that he knew

that a drug transaction was going to take place at the Fort Hall casino, and that he

accompanied the conspirators to the casino in furtherance of the drug transaction.

Appellant “has not pointed to evidence so supportive of innocence that no rational

trier of fact could find guilt beyond a reasonable doubt.” United States v. Nevils, 598

F.3d 1158, 1169 (9th Cir. 2010) (emphasis added).

      AFFIRMED.




                                           2